THE COURT.
This cause is before us upon a motion to dismiss the appeal taken by the plaintiffs from an order of *16the trial court denying the motion of plaintiffs to strike out the appearance and answer of cross-defendant, Nevada Monarch Gold Mining Company, a corporation, to the cross-complaint filed in said action.
A reference to section 963 of the Code of Civil Procedure shows that no appeal lies from the order referred to. (See, also, the case of Couch et al., Plaintiffs, v. McGregor et al., Defendants, 19 Cal. App. (2d) 633 [66 Pac. (2d) 159], and the cases there cited.)
It is ordered that the appeal referred to be and the same is hereby dismissed, and that the remittitur issue forthwith.